Exhibit 10.10

THE PNC FINANCIAL SERVICES GROUP, INC.

1996 EXECUTIVE INCENTIVE AWARD PLAN

(as amended and restated effective as of January 1, 2007)

 

1. GENERAL PURPOSES OF PLAN

The PNC Financial Services Group, Inc. 1996 Executive Incentive Award Plan is
designed to (i) assist The PNC Financial Services Group, Inc. and its
Subsidiaries in attracting, motivating, and retaining the senior executive
officers most critical to the long-term success of the Corporation and its
Subsidiaries, (ii) promote the identification of their interests with those of
the Corporation’s shareholders and (iii) enable the Corporation to pay annual
bonuses which are based upon the achievement of specified levels of performance.

It is intended that the payments under this Plan qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code.

 

2. DEFINITIONS

Terms not otherwise defined herein will have the following meanings:

 

  2.1 “Additional Stock” means “Additional Stock” as defined in Section 7.2
hereof.

 

  2.2 “Award” means an award granted under the Plan that, subject to the terms
hereof and such terms as may be specified by the Committee in accordance with
the Plan, provides a Participant with an opportunity to receive an Award Payment
for an Award Period, subject to and in accordance with Sections 5 and 6 of the
Plan.

 

  2.3 “Award Payment” means the amount payable to a Participant for a given
Award Period in respect of an Award.

 

  2.4 “Award Period” means the Corporation’s fiscal year, except to the extent
the Committee determines otherwise, provided that the last day of an Award
Period must be the last day of the Corporation’s fiscal year.

 

  2.5 “Board” means the Board of Directors of the Corporation.

 

  2.6 “Common Stock” means the common stock, par value $5.00 per share, of the
Corporation.

 

  2.7

“Committee” means the Board committee designated by the Board to establish and
administer the Plan as provided herein; provided, however, that the Committee
will have two or more members and each member of the Committee will be an
“outside director” as defined for purposes of

 

-1-



--------------------------------------------------------------------------------

 

Section 162(m) of the Internal Revenue Code. Unless otherwise determined by the
Board, the Committee will be the Personnel and Compensation Committee of the
Board.

 

  2.8 “Corporation” means The PNC Financial Services Group, Inc. and its
successors and assigns and any corporation that acquires substantially all of
its assets.

 

  2.9 “Fair Market Value” means, as of the date Fair Market Value is being
determined, an amount equal to the most recent reported closing price of a share
of Common Stock on the New York Stock Exchange, or as otherwise determined using
any other reasonable method adopted by the Committee in good faith for such
purpose that uses actual transactions in Common Stock as reported by a national
securities exchange or the Nasdaq National Market.

 

  2.10 “Incentive Income” means the consolidated net income of the Corporation,
adjusted to add back income taxes, and further adjusted for the impact of any
item for which such impact was the result of a change in tax law, for the impact
of any extraordinary items, discontinued operations, acquisition costs and
merger integration costs, and for the impact of the Corporation’s obligation to
fund BlackRock long-term incentive programs (including both charges or credits
for the mark–to–market of the obligation and gains or losses on the transfer of
shares in satisfaction of such obligation).

All of the preceding terms, other than merger integration costs, will have the
meanings assigned to such terms in accordance with generally accepted accounting
principles accepted in the United States of America (“GAAP”). “Merger
integration costs” will mean amounts identified as such by the Corporation in
publicly-disclosed financial information.

Where the Plan requires that Incentive Income be determined for an Award Period
that consists of other than one full fiscal year, Incentive Income for that
Award Period will be calculated based on Incentive Income for the full quarters
within that Award Period only.

 

  2.11 “Internal Revenue Code” means the Internal Revenue Code of 1986, as it
may be amended from time to time, and any Treasury Regulations promulgated
thereunder.

 

  2.12 “Participant” means an employee of PNC or one of its Subsidiaries who is
eligible to receive an Award, subject to the terms of the Plan.

 

  2.13 “Plan” means The PNC Financial Services Group, Inc. 1996 Executive
Incentive Award Plan, which is the Plan set forth in this document, as amended
from time to time.

 

  2.14 “Subsidiary” means a corporation of which at least 50% of the total
combined voting power of all classes of stock is owned by the Corporation either
directly or through one or more other subsidiaries.

 

-2-



--------------------------------------------------------------------------------

3. ADMINISTRATION; DELEGATION

Subject to the express provisions of the Plan, the Committee will have plenary
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations deemed
necessary or advisable for the administration of the Plan, including but not
limited to determinations regarding whether to make Awards, the terms of all
Awards, the Participants who receive Awards, the time or times at which Award
grants are made, the Award Period to which each Award relates, the actual dollar
amount of any Award Payments, the form of payment of any Award Payments, and the
issuance of any Additional Stock. The determinations of the Committee pursuant
to this authority will be conclusive and binding.

The Board or the Committee may, in its discretion, authorize the Chief Executive
Officer of the Corporation or another person or persons to act on its behalf
except with respect to matters relating to such Chief Executive Officer or such
other person or persons or which are required to be certified by the Committee
under the Plan or in order to satisfy the requirements of the performance-based
compensation exception under Section 162(m) of the Internal Revenue Code and the
regulations promulgated thereunder.

 

4. ELIGIBILITY

Participants for each Award Period will be identified by the Committee in
accordance with Section 5.1. Participants may be identified in terms of position
or title held, or base salary paid, during the applicable Award Period, or by
such other means as the Committee may deem appropriate.

Unless otherwise determined by the Committee, a Participant must still be an
employee of the Corporation or one of its Subsidiaries on the last day of an
Award Period in order to be eligible to receive an Award Payment with respect to
that Award Period.

 

5. AWARDS; TERMS OF AWARDS

 

  5.1 Participants. The Committee will, in writing, not later than the earlier
of (i) 90 days after the commencement of an Award Period or (ii) the expiration
of 25% of the Award Period: (a) designate the Participants or class of
Participants who are eligible to receive an Award for that Award Period;
(b) specify the period to be covered by that Award Period, in accordance with
Section 5.2; and (c) establish an Award for each Participant with respect to
that Award Period, in accordance with Section 5.3.

 

  5.2

Award Periods. The Committee will establish the period to be covered by each
Award Period in accordance with Section 5.1. An Award Period may cover a full
fiscal year or may cover a shorter or longer period; however,

 

-3-



--------------------------------------------------------------------------------

 

no Award Period may be less than one full fiscal quarter, and an Award Period
shall, in all cases, end on the last day of the Corporation’s fiscal year.

 

  5.3 Awards. The Committee will establish an Award for each Participant with
respect to each Award Period in accordance with Section 5.1. An Award will be
expressed as the opportunity to receive a dollar-denominated Award Payment of a
specified percentage of the Incentive Income for that Award Period.

For each Award Period, the dollar-denominated Award Payment opportunity for each
Participant will consist of 0.2% of the Incentive Income for that Award Period.
The maximum amount that a Participant may receive pursuant to the terms of any
Award in respect of any Award Period is (a) a dollar-denominated Award Payment
equal to 0.2% of the Incentive Income for that Award Period, plus (b) if the
Committee has determined, in accordance with Section 5.4, that all or a
specified portion of the dollar-denominated Award Payment will be paid in the
form of Common Stock, shares of Additional Stock not in excess of 25% of the
number of shares of Common Stock issued to the Participant in full or partial
payment of the dollar-denominated Award Payment.

 

  5.4 Additional Stock; Payment Form; Other Terms and Conditions. The Committee
will, in its sole discretion, establish in writing, not later than the earlier
of (i) 90 days after the commencement of an Award Period or (ii) the expiration
of 25% of the Award Period: (a) whether any shares of Additional Stock will be
issued to the Participant in respect of any shares of Common Stock issued in
full or partial payment of a dollar-denominated Award Payment; and (b) if shares
of Additional Stock are to be issued pursuant to the preceding clause (a), the
extent, if any, to which the dollar-denominated Award Payment, if and to the
extent payable to a Participant, will be paid in the form of Common Stock
(valued based on Fair Market Value).

 

6. CERTIFICATION; AWARD PAYMENTS

 

  6.1 Certification. As soon as reasonably practicable following the end of an
Award Period, but in all events prior to the payment of any Award Payments, the
Committee will certify in writing the achievement of Incentive Income for that
Award Period and the amount of the maximum Award Payment for each Participant in
respect of each Award for that Award Period.

In performing such computation, the Committee may rely upon financial statements
supplied by the Corporation’s officers, provided that the Committee believes
such statements to have been prepared in accordance with GAAP, as applicable.

 

-4-



--------------------------------------------------------------------------------

  6.2 Award Payments. As soon as practicable following the Committee’s
completion of the actions specified in Section 6.1, the Committee will:
(a) certify in writing the amount of the dollar-denominated Award Payment, if
any, to be paid to each Participant for that Award Period, which may not exceed
the maximum amount certified pursuant to Section 6.1 but which may be reduced by
the Committee in the exercise of its discretion to reduce pursuant to
Section 6.3; and (b) authorize the Corporation to pay the Award Payment and
issue any Additional Shares to each Participant in accordance with the terms and
conditions of the Plan and the applicable Award.

If the terms of an Award require, pursuant to the terms of Section 5.4 hereof,
that all or a specified portion of a dollar-denominated Award Payment, if and to
the extent payable to a Participant, be paid in the form of Common Stock (valued
based on Fair Market Value) and that Additional Shares are to be issued to a
Participant with respect to such Award Payment, then any payment authorized by
the Committee with respect to such Award will be made in that form.

Otherwise, the Committee may, in its discretion at the time of payment,
authorize the payment of the amount of a dollar-denominated Award Payment in the
form of cash, Common Stock (valued based on Fair Market Value), or a combination
thereof, but no Additional Shares may be issued in respect of such Award.

 

  6.3 Committee Discretion to Reduce. The Committee may, in its sole discretion,
determine not to pay an Award Payment or not to issue shares of Additional Stock
or to reduce an Award Payment or the number of shares of Additional Stock below
the maximum amount or number of shares payable or issuable under the terms of
the Award without the consent of a Participant.

 

  6.4 Termination of Employment. Unless otherwise determined by the Committee,
no Award Payment or Additional Stock will be paid or issued to a Participant
unless the Participant is employed by the Corporation or a Subsidiary as of the
date of payment or issuance.

 

  6.5 Withholding. Award Payments payable, and shares of Common Stock issuable,
hereunder will be subject to applicable federal, state and local withholding
taxes and other applicable withholding in accordance with the Corporation’s
payroll practices as in effect from time to time.

 

  6.6

Deferrals. The Committee may require the deferral of payment of all or a portion
of an Award Payment subject to such terms and conditions as it may determine,
and, if so permitted by the Committee, a Participant may, pursuant to any
deferred compensation plan of the Corporation, defer the payment of all or a
portion of an Award Payment or the receipt of

 

-5-



--------------------------------------------------------------------------------

 

Additional Stock, provided, in either case, that (1) any additional amounts
credited to such deferred amounts or shares will be based either on a reasonable
rate of interest or the actual rate of return of one or more predetermined
investments specified by the Committee or pursuant to the terms of such deferred
compensation plan and (2) both the terms of the deferral or the deferred
compensation plan, as applicable, and the election by the Participant to defer,
if applicable, comply with Section 409A of the Internal Revenue Code and any
other then applicable provisions governing such deferrals.

 

7. ISSUANCE OF COMMON STOCK

 

  7.1 Common Stock issued under this Plan will be subject to such terms and
conditions as may be established by the Committee pursuant to the terms of an
Award or at the time of issuance, including but not limited to, terms and
conditions that provide for the lapse of transfer restrictions or forfeiture
provisions to be contingent on continued employment.

 

  7.2 To the extent that the terms of an Award require, pursuant to the terms of
Section 5.4 hereof, that shares of Common Stock be issued to a Participant in
full or partial payment of a dollar-denominated Award Payment, the terms of an
Award may also provide for the issuance of additional shares of Common Stock
(“Additional Stock”) not in excess of 25% of the number of shares of Common
Stock issued to the Participant in payment of the dollar-denominated Award
Payment pursuant to the terms of the Award.

 

  7.3 Fractional shares will not be issued pursuant to the Plan.

 

8. TRANSFERABILITY

Awards and Common Stock issued hereunder (to the extent provided by the terms on
which such shares are issued hereunder) will not be subject to the claims of
creditors and may not be assigned, alternated, transferred or encumbered in any
way other than by will or pursuant to the laws of descent and distribution.

 

9. TERMINATION OR AMENDMENT

The Board or the Committee may amend, modify or terminate the Plan in any
respect at any time without the consent of the Participants.

 

10. EFFECTIVE DATE; TERM OF THE PLAN

The Plan was first effective as of January 1, 1996. Subject to approval by a
vote of the Corporation’s shareholders at the 2007 annual meeting of
shareholders, the Plan as amended and restated will be effective as of
January 1, 2007 for Award Periods beginning with fiscal year 2007.

 

-6-



--------------------------------------------------------------------------------

The effective date of any amendment to the Plan will be the date specified by
the Board or the Committee, as applicable. Awards may be granted prior to
shareholder approval of amendments, but each Award requiring such amendments
will be subject to the approval of the amendment by the shareholders.

The Plan, as amended and restated as of January 1, 2007, will remain in effect
through April 23, 2017 unless terminated earlier by the Board or the Committee
pursuant to Section 9. No Awards may be made under the Plan after its
termination, provided that termination of the Plan will not affect any Awards or
shares of Common Stock granted or issued prior to termination of the Plan, and
such Awards and shares of Common Stock will continue to be subject to the terms
of the Plan notwithstanding termination of the Plan.

 

11. INDEMNIFICATION OF COMMITTEE

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, each of the members of the Committee
will be indemnified by the Corporation against the reasonable expenses,
including attorneys’ fees, actually and reasonably incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award made
hereunder; and against all amounts reasonably paid by them in settlement thereof
or paid by them in satisfaction of a judgment in any such action, suit or
proceeding to the maximum extent permitted by law.

 

12. GENERAL PROVISIONS

 

  12.1 The establishment of the Plan will not confer upon any Participant any
legal or equitable right against the Corporation or any Subsidiary, except as
expressly provided in the Plan.

 

  12.2 The Plan does not constitute an inducement or consideration for the
employment of any Participant, nor is it a contract between the Corporation, or
any Subsidiary, and any Participant. Participation in the Plan will not give a
Participant any right to be retained in the employ of the Corporation or any
Subsidiary.

 

  12.3 Nothing contained in this Plan will prevent the Board or Committee from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

  12.4 The Plan will be governed, construed and administered in accordance with
the laws of the Commonwealth of Pennsylvania, without reference to its conflict
of laws provision.

 

-7-